Case 20-14301-elf        Doc 36   Filed 05/06/21 Entered 05/06/21 09:48:59            Desc Main
                                  Document      Page 1 of 2

                       UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  IN RE:                                                :
           Alex Cassis                                  :        Chapter 13
                                                        :
           Debtor(s)                                    :        Case No.: 20-14301-ELF

                   MOTION TO VACATE ORDER GRANTING RELIEF

           Debtor, Alex Cassis, by and through Attorney Brad J. Sadek moves this Honorable

  Court to vacate the April 27, 2021 Order Granting Relief from the Automatic Stay to U.S.

  Bank, N.A. and in support thereof avers the following:

           1.     The above captioned bankruptcy matter was filed on October 30, 2020.

           2.     Creditor, U.S. Bank, N.A., filed a Motion for Relief of the Automatic Stay

                  on April 1, 2021 in regards to the debtor’s property located at 5001

                  Hawthorne Street Philadelphia, PA 19124.

           3.     On April 26, 2021, U.S. Bank, N.A. entered a Certificate of No Response

                  due to the debtor’s failure to respond to the Motion for Relief.

           4.     On April 27, 2021, the debtor reached out to counsel to aver all payments

                  had been made to date. Debtor’s counsel filed a late Response to the

                  Motion for Relief.

           5.     An Order was entered on April 27, 2021 granting relief from the

                  Automatic Stay to U.S. Bank, N.A.

           6.     Debtor avers all payments have been made to date or will be brought

                  current by the Hearing date for this Motion.

           7.     Debtor’s counsel will request full post-petition accounting for the exact

                  balance necessary to bring the account current to date.
Case 20-14301-elf    Doc 36     Filed 05/06/21 Entered 05/06/21 09:48:59          Desc Main
                                Document      Page 2 of 2

         8.     The debtor wishes to retain his property located at 5001 Hawthorne Street

                Philadelphia, PA 19124 and knows that he must remain current in order to

                avoid any future attempts by U.S. Bank, N.A. to modify the Automatic

                Stay.

         WHEREFORE, Debtor respectfully requests this Honorable Court to vacate the

  Order Granting Relief from the Automatic Stay in regards to the property located at 5001

  Hawthorne Street Philadelphia, PA 19124.



                                                     Respectfully submitted,

                                                     /s/ Brad J. Sadek, Esquire
  Dated: May 6, 2021                                 Brad J. Sadek, Esquire
                                                     Sadek and Cooper
                                                     1315 Walnut Street
                                                     Suite 502
                                                     Philadelphia, PA 19107
